Judgment unanimously affirmed. Memorandum: We conclude that defendant’s conviction is based on legally sufficient evidence and is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We further conclude that Supreme Court properly exercised its discretion in sentencing defendant as a persistent felony offender based on his two predicate felony convictions and his lengthy criminal record, which includes a number of violent offenses (see, CPL 400.20; Penal Law § 70.10 [1]; People v Treadwell, 206 AD2d 861, 862, lv denied 84 NY2d 1040; People v James, 194 AD2d 692, 693, lv denied 82 NY2d 720; People v Drummond, 104 AD2d 825).
We have reviewed defendant’s remaining contentions and *900conclude that they are without merit. (Appeal from Judgment of Supreme Court, Erie County, Forma, J.—Rape, 1st Degree.) Present—Green, J. P., Lawton, Wesley, Callahan and Boehm, JJ.